Citation Nr: 1201481	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder. 

2.  Entitlement to service connection for bilateral sensorineural hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to October 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In that rating decision, the RO denied the claims for entitlement to service connection sought on appeal.   

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing while the Board was seated at the Central Office in Washington, DC.  A copy of the transcript has been associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has diagnoses of cataract in the right eye, pseudophakia in the left eye, and bilateral refractive error. 

2.  The preponderance of the competent evidence of record is against a finding that the Veteran has a bilateral eye disability (for VA purposes) causally related to active service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011); VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the Veteran prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent the Veteran a September 2009 letter that informed him of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The notice letter also informed the Veteran of how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

The Board acknowledges that a review of the VA treatment records reflects that the Veteran received private treatment for his eye disorders.  In particular, he had undergone cataract surgery on his left eye, in 2006 or 2007.  The record does not contain those treatment records, but the Veteran's medical eye history is recorded in his subsequent available VA treatment records.  See VA treatment record dated February 2010. 

Moreover, there is no indication that the Veteran has sought VA's assistance in obtaining those treatment records.  In the September 2009 notice letter, VA asked the Veteran to identify any outstanding pertinent medical treatment records and to submit to a completed VA Form 21- 4142, Authorization and Consent to Release Information.  As of the date of this decision, the Veteran has not provided VA with completed VA Form 21-4142 for these treatment records.  Rather, the Veteran only identified that he received VA treatment in past.  See October 2009 correspondence from the Veteran.  As such, those private treatment records could not be requested.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the issues on appeal.  Here, however, the evidence of record does not show that VA examinations and/or opinions are not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4). 

The Board has been given guidance for when an examination is warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 

Simply stated, a VA examination under the standards of McLendon is not warranted in this case.  While the record reflects current diagnoses of cataract in the right eye, pseudophakia in the left eye, and bilateral refractive error, treatment records do not show that the Veteran was first diagnosed with, or treated for, any of these eye disorders until many years after his discharge from service.  Further, congenital and developmental defects, such as bilateral refractive errors, are not subject to service connection. There is no evidence of record of any eye trauma in service to which a current eye disability may be related.  While the Veteran contends that his current eye disorder is related to eye injury (eye strain) that he incurred in service from looking through binoculars over extended periods of time, he denied having any eye problems during his period of service and he testified that his current disorders have developed after his separation from service.  See November 2011 Board hearing transcript, pages 12 and 13. 

Other than the Veteran's own statements, there is no evidence of record that links the Veteran's current eye disorders to his service.  Lay statements are competent evidence, which may be used as evidence of continuity of symptomatology to substantiate a claim for service connection under certain circumstances.  38 C.F.R. § 3.303(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, notably, the Veteran is competent to attest to symptoms of blurred vision and painful vision, but his reported onset occurred well beyond his period of service.  Furthermore, his current diagnosed disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board finds that any new medical opinion obtained today that purports to link the current diagnoses to service would be speculative at best, as there is no showing of element (2) from the McLendon analysis above - any evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies.  A new examination today would not provide a reasonable possibility of substantiating the Veteran's claims, and VA has no further duty to assist in this regard.  38 U.S.C.A. § 5103A(a)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran asserts that his current bilateral eye disorders were caused or aggravated by his period of active service.  Specifically, he contends that while he served as a forward observer in Korea, he was required to look through binoculars for extended periods of time, which strained his eyes.  He further reports that he was informed by his supervising officer that "you'll ruin your eyes" by looking through binoculars for long period of time.  The Veteran now maintains that his current eye disorders are the result of that in-service eye strain.  The Veteran denies any eye problems in service, but he asserts that since his discharge from service, he has experienced progressively worsening vision loss and eye pain and he has been diagnosed with cataracts and undergone cataract surgery.  See November 2011 Board hearing transcript, pages 12 to 17. 

The Veteran's STRs are negative for complaints of treatment for eye problems.
His October 1952 report of medical examination for separation purposes reflects that his distance vision was 20/20, bilaterally, and that his eyes were evaluated as normal. 

Post-service medical evidence shows that the Veteran was diagnosed with cataracts in 2006 or 2007, and that he subsequently underwent cataract surgery on his left eye.  A February 2010 VA treatment record shows that the Veteran presented with complaints of blurred vision and he denied having any current eyeglass prescription.  Based on the findings from clinical examination, diagnoses of cataract in the right eye, pseudophakia in the left eye, and bilateral refractive error were given.  The treatment records do not contain any medical statement that in any way indicates a relationship between the Veteran's current diagnosed eye disorders and his period of service. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a bilateral eye disorder must be denied. 

At the outset, the Board notes that the Veteran's diagnosed bilateral refractive error is developmental in nature and there is no evidence of an inservice superimposed eye injury that aggravated his developmental defect.  The Veteran's eyes were evaluated as normal and his vision was measured at 20/20 at the time of his separation from service.  The Veteran's current bilateral refractive error does not constitute disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   

Moreover, to the extent that the Veteran has any current eye disorder that may cause visual impairment, such as cataracts, the evidence simply fails to establish that any such current disorder is in any way related to the Veteran's active military service. 

The record does not reflect, and the Veteran does not assert, that he suffered from any visual problems during service or shortly thereafter.  While the Veteran asserts that he strained his eyes by looking through binoculars for extended periods of time, he specifically denied the onset of any eye problems during his period of service.  Indeed, the earliest treatment records regarding the Veteran's vision are dated in 2006, more than 50 years after his separation from service.  There is no medical evidence showing that the Veteran's current eye disorders had an onset during his period of service.  See 38 C.F.R. § 3.303.  

Further, the evidentiary gap between the Veteran's active service and the earliest medical evidence of his current eye problems weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, the record lacks any medical evidence establishing a possible relationship between the Veteran's current eye disorders and his period of active service.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to his perceived loss of vision, as well as any discomfort he might experience from an eye disorder, such eye pain and blurred vision.  However, he lacks the medical knowledge necessary to competently state that any of his current eye diagnoses is caused by eye strain injury that he might have incurred during his period of service.  Thus, the record presents no competent opinion in favor of the claim.

The Veteran's assertion that his diagnosed disorders are etiologically related to his service is not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).  To the extent the Veteran himself believes that his diagnosed eye disorders are related to his period of active service, the Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Court held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, notably, while the Veteran is competent to attest to symptoms of blurred vision and painful vision, his reported onset of eye problems occurred well beyond his period of service.  Furthermore, his current diagnosed eye disorders are disorders that are first demonstrated through the results of clinical and laboratory testing that would not be capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran is not competent to address etiology in the present case. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral eye disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a bilateral eye disorder is denied. 

REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and for tinnitus.  He asserts that while he served on active duty, he suffered from acoustic trauma due to artillery shell explosions, which led to his current bilateral sensorineural hearing loss and tinnitus.  He reports that he first notice his hearing impairment and tinnitus problems in 1953 or 1955, only a few years after his separation from service and that he has continued to experience hearing problems since then.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, the Veteran should be afforded a new VA audiological examination to determine the nature and etiology of his claimed disorders.

At the outset, the Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214 shows that Veteran was last assigned to the Artillery Center at Fort Bill, in Oklahoma, and his military occupational specialty (MOS) involved an artillery specialty.  In addition, the Veteran testified that he was within close proximity to the locations where large artillery rounds were being fired on maneuvers.  Given the Veteran's unit assignment and MOS, and his credible statements about his duties while in service, the Board finds that the Veteran was likely exposed to extreme noise in service.  Further, such noise exposure is consistent with the circumstances of his service.  §38 U.S.C.A. 1154(a).  Accordingly, in-service noise exposure is conceded.

The Veteran was previously afforded a VA audiology examination in February 2010 in conjunction with his claim.  That examination report does not contain sufficient information to adjudicate the claim.  The VA examiner stated that he was unable to express a medical opinion as to whether the Veteran's bilateral sensorineural hearing loss is related to his period of service without resorting to mere speculation.  No rationale was provided in support of this statement.  

It is unclear from the record why the February 2010 VA examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the report February 2010 VA examination is inadequate and a new VA examination is in order.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that such a medical opinion is adequate when it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability).

Moreover, the February 2010 VA examiner found that the Veteran did not have a current diagnosis of tinnitus based on the Veteran's denial of any noise in his ear at the time of the examination.  Subsequently, at the November 2011 Board hearing, the Veteran testified that he does have tinnitus and that he has suffered from tinnitus since 1953 or 1955.  He contends that the February 2010 VA examiner incorrectly noted that he denied any symptoms of tinnitus at the time of that examination.   See November 2011 Board Hearing transcript, page 11.  Based on the Veteran's recent contentions, the Board finds that another VA examination is needed. 

Given the inadequacies of the February 2010 VA audiology examination, as shown above, VA should schedule the Veteran for another VA examination to determine the nature and etiology of bilateral sensorineural hearing loss and tinnitus disorders.  The examiner should be asked to determine whether the Veteran's bilateral sensorineural hearing loss and tinnitus are related to his inservice acoustic trauma. 
If the examiner is unable to provide a medical opinion, he or she should so state and provide a rational that discusses why. 

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were unsuccessful.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of pertinent VA and/or private treatment and associate them with the claims folder.

2. After receipt of any additional records, the RO/AMC should then schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Based on a review of the claims file and the clinical findings from the examination, the examiner is asked to provide a diagnosis of any hearing loss and/or tinnitus shown on evaluation.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any bilateral hearing loss and/or tinnitus found on examination is/are etiologically related to his period of service. 

In doing so, the examiner should consider the Veteran's reported history of progressive hearing problems since 1953 or 1955 and his post-service occupation as a truck drive.  The examiner should discuss whether any such diagnosed disorders are consistent with the Veteran's military service as an artillery specialist (a specialty that is presumably exposed to extreme noises).  A complete rationale should be given for all opinions and conclusions expressed. 

3. The RO/AMC should then re-adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


